Citation Nr: 0712482	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  99-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of blunt 
trauma injury to nose.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.

In November 2005, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The development directed in the remand was accomplished to 
the extent possible, and the case has been returned to the 
Board.


FINDINGS OF FACT

1.  The persuasive evidence of record demonstrates that any 
current headache disorder is not etiologically related to the 
veteran's service.

2.  The persuasive evidence of record demonstrates that any 
current sinusitis is not etiologically related to the 
veteran's service.

3.  The persuasive evidence of record demonstrates that there 
are no residuals of blunt trauma injury to nose that are 
etiologically related to the veteran's service.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by service and was not manifest within the first 
post-service year.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

3.  Residuals of blunt trauma injury to nose were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2001, April 2005, December 2005 and June 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).


Factual Background

The veteran's service medical records show that in February 
1986 he had a blunt trauma injury to his nose that caused 
loss of consciousness and a laceration on the bridge of his 
nose.  He was reportedly in the hatch of a tank performing a 
maneuver and the next thing he knew he woke up on the floor 
of the tank.  Triage notes showed that a 50 caliber gun 
struck him in the face when the tank struck a ditch.  He 
reported blurred vision but no vomiting.  X-rays of the face 
showed no fracture of facial bones.  He was given light duty 
for two days.  The veteran claims that as a result of the 
injury to his nose, he had and continues to have sinusitis 
and headaches.  He also states that his nose is deformed as a 
result of the injury.  The veteran's service medical records 
show that the veteran had symptoms including a sore and 
swollen throat, ears with fluid, nasal congestion, and a 
supple neck while being treated for an upper respiratory 
infection on two occasions after the injury.  There is no 
indication of complaints or treatment for sinusitis, 
headaches, or other residuals of the blunt trauma, including 
on the report of examination for separation in February 1987.  

A statement dated in October 1997 from the veteran's employer 
shows the amount of hours of sick leave he used from 1991 to 
1997, but does not show why he used the sick leave.  In 
addition, private medical records from an unknown source, 
dated from 1990 to 1997, show that he was diagnosed with 
upper respiratory infection, and sinusitis on five or less 
occasions and complained of having a headache.  

A VA examination of the skin conducted in January 2004 
provides side view photographs of the veteran's face.  

During the veteran's September 2005 travel board hearing, he 
testified that a private physician opined that his headaches 
are related to the injury to his nose in the service; 
however, a medical opinion from this physician is not 
included in the claims folder.  

In its remand, the Board directed the RO to request that the 
veteran obtain or identify all medical records relating to 
treatment of his headaches and sinusitis, including any 
opinions rendered by his treating physicians, schedule the 
veteran for examination for these three disabilities to 
determine whether there were any permanent residuals related 
to his blunt trauma injury to the nose, and request that the 
veteran identify the source of the medical records dated from 
1990 to 1997.

The veteran was scheduled for and notified as to the date and 
time of examination, but failed to report.  The physician 
nonetheless reviewed the claims folder in detail and rendered 
an opinion.  He found no nexus between the currently alleged 
disorders and the blunt trauma in service.  He noted that any 
headaches present were infrequent, not disabling, and 
inconsistent with and not diagnosed as migraines.  He found 
no nexus between the blunt trauma in service and mild routine 
headaches later in life.  As to sinusitis, the examiner noted 
that while there were upper respiratory infections both in 
service and in the later records, these do not show ongoing 
sinusitis.  There was no chronic sinusitis in service.  Post 
service nasal symptoms were most likely related to allergic 
rhinitis, an immunological disorder totally unrelated to the 
blunt trauma.  The examiner reviewed the photographs of the 
veteran's face taken in 2004 and noted that while they were 
not totally adequate for rating purposes since there was no 
front view, no gross distortion of the nasal bridge was seen.  
Noting no documented nasal fracture at the time of injury in 
1986, he concluded there was no other residual of the blunt 
trauma.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds there is 
no current headache disorder, no sinusitis and no other 
residuals of blunt trauma to the nose that is etiologically 
related to service, including the documented facial trauma in 
service.  The June 2006 VA physician's opinion in conjunction 
with a factual determination that the first demonstrated date 
of an onset of headache symptoms and any notation of 
sinusitis was years after service is persuasive.  The June 
2006 physician is shown to have reviewed the veteran's claims 
folder.  His opinion reflects facts that are consistent with 
the documented record.  The opinion constitutes 
uncontroverted medical opinion evidence and warrants a higher 
degree of probative weight.  

The Board also finds that the service separation examination 
in 1987 conducted long after the veteran's trauma in February 
1986 shows he denied a history of frequent or severe 
headaches, and did not report sinusitis or other residuals of 
blunt trauma.  This is considered to be of a higher degree of 
probative weight than the veteran's current unsubstantiated 
statements as to headaches, sinusitis and other residuals of 
trauma while in service and immediately thereafter which were 
provided several years after service.  

The Board also notes that the veteran failed to report for 
the examination in 2006 after being informed as to the date 
and time of the examination, as well as consequences of 
failure to report for the examination without good cause.  
The Board is aware that the examiner referred to the 
photographs as not totally adequate.  However, "the duty to 
assist is not always a one-way street.  If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the appellant's cooperation in obtaining results of a 
physical examination report, which VA cannot obtain without 
his presence, VA has no further obligations regarding any 
evidence.

There is no evidence other than the veteran's own statements 
as to any symptoms or treatment for headaches, sinusitis or 
blunt trauma residuals until several years after service and 
a chronic headache disability is not shown to have been 
manifest within the first post-service year.  Therefore, the 
Board finds the claims must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Service connection for headaches is denied.

Service connection for sinusitis is denied.

Service connection for residuals of blunt trauma injury to 
nose is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


